      Case 1:18-cv-10236-FDS Document 831 Filed 09/18/20 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


PALOMAR TECHNOLOGIES, INC.,
     Plaintiff,



      v.                                                CIVIL ACTION NO.
                                                        18-10236-FDS


MRSI SYSTEMS, LLC,
     Defendant.


                        NOTICE OF JURISDICTION

                          September 18, 2020

BOWLER, U.S.M.J.

     In a renewed motion for sanctions, defendant MRSI, LLC

(“MRSI”) seeks attorney’s fees and litigation expenses, as well

as other relief, due to misconduct on the part of plaintiff

Palomar Technologies, Inc. (“Palomar”) during discovery in

searching for and belatedly producing or failing to produce

emails.    (Docket Entry # 685).    MRSI moves for sanctions under

Fed. R. Civ. P. 37(b)(2)(C) (“Rule 37(b)(2)”) caused by Palomar’s

violations of court orders and under 28 U.S.C. § 1927 (“section

1927”) against its counsel for multiplying the proceedings

unreasonably and vexatiously.      (Docket Entry ## 686, 715).         In a

53-page opposition, Palomar submits it produced responsive

documents, MRSI’s “accusations” that it “lied to the court” are

false, and it “did not violate any court order.”        (Docket Entry #
        Case 1:18-cv-10236-FDS Document 831 Filed 09/18/20 Page 2 of 6



714).   After hearing oral argument, this court took the motion

(Docket Entry # 685) under advisement.         For reasons that follow,

this court lacks jurisdiction at this juncture to adjudicate the

motion.

                                DISCUSSION

     The subject matter of the renewed motion implicates

Palomar’s violation of court orders and unreasonable

multiplication of these proceedings stemming from Palomar’s

unduly limited and misleading use of search terms to capture

requested and relevant emails.       (Docket Entry ## 686, 715).         More

specifically, the alleged misconduct purportedly resulted in

belated and deficient productions and violations of court orders

regarding discovery with a focus on the inadequate email

searches, the calculated obfuscation in the use of search terms,

and the continued incomplete production.         (Docket Entry ## 686,

715).   Specific to the requested sanctions under Rule

37(b)(2)(A), MRSI relies, in part, on Palomar’s violations of

court orders stemming from three MRSI motions to compel (Docket

Entry ## 123, 280, 477).      (Docket Entry # 686, p. 2).

     In late August 2020, MRSI filed a notice of cross-appeal of

a denial of a motion for attorney’s fees and litigation expenses

which implicates, to a degree, the same subject matter.           (Docket

Entry # 827).    In particular, after the court awarded MRSI

summary judgment on the issue of patentability under 35 U.S.C. §


                                      2
             Case 1:18-cv-10236-FDS Document 831 Filed 09/18/20 Page 3 of 6



101 (“section 101”) (Docket Entry # 772), MRSI filed the motion

seeking attorney’s fees and litigation expenses under 35 U.S.C. §

285 (“section 285”) as an exceptional case.              (Docket Entry ##

785, 806).         The section 285 motion and supporting memorandum

identified, in addition to other alleged misconduct, the non-

production or belated production of documents and emails

responsive to MRSI’s production requests.              (Docket Entry ## 727,

806).1        The supporting memorandum articulates the exceptional

nature of the case based partly on Palomar’s initially meager

production of documents, including emails, in response to MRSI’s

production requests, Palomar’s deficient production of emails in

response to search terms, and the resulting necessity for MSRI to

file the motions to compel (Docket Entry ## 280, 477).                (Docket

Entry # 806, pp. 10-13, 27).2            In fact, the section 285 motion

requesting attorney’s fees includes “[t]he attorneys’ fees sought

in connection with MRSI’s pending Renewed Motion for Sanctions

(ECF No. 685),” and MRSI argues that “Palomar’s misconduct

relating to email production is sufficient on its own to declare

the case exceptional.”           (Docket Entry 806, p. 10, n.3) (Docket

Entry # 806, p. 27)).           In denying the section 285 motion, the

court rejected Palomar’s unreasonable litigating position and



         1
              MRSI also filed a reply brief.        (Docket Entry # 759).
         2
       Page numbers refer to page numbers in the upper, right-
hand corner of a docketed filing.

                                           3
         Case 1:18-cv-10236-FDS Document 831 Filed 09/18/20 Page 4 of 6



unreasonable manner in which it litigated the case, including

during discovery, as “exceptional” under the totality of the

circumstances.3     (Docket Entry # 824, pp. 13-18).

     Meanwhile, in June 2020, Palomar filed a notice of appeal on

a multitude of rulings.       (Docket Entry # 780).      In a corrected

brief filed in the United States Court of Appeals for the Federal

Circuit, Palomar addressed only the allowance of the section 101

summary judgment motion and a denial of its partial summary

judgment on the basis of statutory estoppel under 35 U.S.C. §

315(e)(2).     Palomar Technologies, Inc. v. MRI Systems, LLC, No.

2020-1913 (Docket Entry # 20).        More notably for present

purposes, in late August 2020, MRI filed the cross-appeal in the

United States Court of Appeals for the Federal Circuit based on

the court’s denial of the section 285 motion requesting

attorney’s fees and litigation expenses.          Palomar Technologies,

Inc. v. MRI Systems, LLC, No. 2020-2188 (“2188 appeal”) (Docket

Entry # 1).

     A notice of appeal ordinarily “divests the district court of

its control over those aspects of the case involved in the

appeal.”    Griggs v. Provident Consumer Discount Co., 459 U.S. 56,

58 (1982); United States       v. George, 841 F.3d 55, 71 (1st Cir.

2016) (notice of appeal divests district court of “‘authority to


     3
       The court included a finding that, “at times,” Palomar
litigated the “case in an unreasonable manner.” (Docket Entry #
824, p. 17).

                                       4
      Case 1:18-cv-10236-FDS Document 831 Filed 09/18/20 Page 5 of 6



proceed with respect to any matter touching upon, or involved in,

the appeal’”) (internal citations omitted); DeCambre v. Brookline

Housing Auth., 826 F.3d 1, 7 (1st Cir. 2016) (quoting Griggs, 459

U.S. at 58); see United States v. Brooks, 145 F.3d 446, 456 (1st

Cir. 1998) (“shared jurisdiction almost always portends a

potential for conflict and confusion”).       The subject matter of

the 2188 appeal partly involves the unreasonable manner in which

Palomar litigated discovery, including the belated and deficient

email production.   The challenged ruling (Docket Entry # 824)

denied inter alia attorney’s fees, including the attorney’s fees

sought in the renewed motion for sanctions (Docket Entry # 806,

p. 10, n.3).   The 2188 appeal therefore touches upon the

discovery misconduct that forms the basis of the alleged

unreasonable multiplication of proceedings under section 1927

and/or alleged violations of court orders in the pending renewed

motion for sanctions before this court.       As such, the notice of

appeal divests this court of jurisdiction during the pendency of

the 2188 appeal.    In addition, this court declines to gave an

indicative ruling under Fed. R. Civ. P. 62.1.

                              CONCLUSION

     The parties are therefore advised that a ruling on the

renewed motion for sanctions (Docket Entry # 685) will be made

after a docketing on the CM/ECF docket of a mandate from the

United States Court of Appeals for the Federal Circuit on the


                                    5
      Case 1:18-cv-10236-FDS Document 831 Filed 09/18/20 Page 6 of 6



2188 appeal or on a consolidated appeal.



                                  /s/ Marianne B. Bowler
                              MARIANNE B. BOWLER
                              United States Magistrate Judge




                                    6
